Citation Nr: 1432732	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include traumatic brain injury, temporal lobe damage, and micropsia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976 with service in Cambodia and Thailand, and from February 1979 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The Board notes that the issue currently on appeal was previously before the Board in August 2012 at which point it was remanded for further development.  The issue has now been returned to the Board for additional appellate review.  

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claim must be remanded yet again.  Stegall, supra.     

The Board apologizes for the further delay.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2012 remand, the Board directed the AMC/RO to schedule a new VA examination.  

The Board noted that during active duty service, the Veteran was riding in a helicopter that had "a hard landing."  The Veteran reported that he has no memory of the event other than "waking up in a rice paddy."  The Board also noted that four days after the helicopter crash the Veteran presented with complaints of persistent ringing in his hears and headaches.

The Board determined that the Veteran should be afforded an additional VA examination to specifically address whether it is at least as likely as not that the Veteran has current residuals of a head injury sustained during active service, whether it is at least as likely as not that the Veteran's current complaints of temporal lobe damage are related to the dizziness and micropsia reported during active service, and whether it is at least as likely as not that the Veteran has micropsia that was caused or aggravated by a head injury in service, or is otherwise related to his military service.

The Veteran was afforded a new VA examination in September 2012.  However, the examiner did not properly answer the questions posed.  In response to the first question, the examiner noted that there was no head injury in service and thus any current temporal lobe micropsia and loss of consciousness were less likely than not caused by a head injury in service.

In response to the second question, the examiner noted that the Veteran denied experiencing significant micropsia, aphasia, dizziness or double vision over the past year.  

In response to the third question, the examiner noted that there was no evidence of a brain injury during military service.

As alluded to in the previous remand (which the undersigned did not write), the examiner should acknowledge that the Veteran had a head injury on May 15, 1975, during active duty service (this is the basis of the remand - if there was no head injury there would have been no basis to remand for an examination).  Therefore, remand is required in order to reschedule the Veteran for a new VA examination in which, after reviewing the claims file, the examiner acknowledges that the Veteran suffered from a head injury/accident during active duty service (the Board has accepted the Veteran's recollection of events regarding the hard landing).   Whether the Veteran suffers from the residuals of a head injury (or following the hard landing, he had no residuals to the injury) is a medical question.  Whether the Veteran injured his head in service is a factual question for the Board.

Again, the Board apologizes for the delay.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess whether he has any current residuals from a head injury sustained in service and to assess whether his temporal lobe, micropsia, and episodes of loss of consciousness are otherwise related to service.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

The examiner should note that the Veteran suffered from a head injury during active duty service on May 15, 1975.  

After reviewing the claims file and examining the Veteran, the examiner should determine whether the Veteran has any symptoms that may considered to be residuals of a head injury, to include temporal lobe damage, episodes of loss of consciousness, limb weakness, aphasia, double vision, tremor and/or a current traumatic brain injury.  If the answer to the question is yes, then the examiner should render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current symptoms are related to the head injury sustained in May 1975.

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current symptoms are related to the dizziness and micropsia reported during active duty service.

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's micropsia was caused by or aggravated by the head injury in service, or is otherwise related to the Veteran's active duty service.

If the examiner concludes that any diagnosed disability is considered to be a congenital or developmental abnormality, or that the diagnosed disorder pre-existed the Veteran's service, this should be specifically stated.  If this is the case, the examiner should opine as to whether it is at least as likely as not that any pre-existing disorder was aggravated beyond the normal progress of the disease during or due to the Veteran's military service.

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



